463 F.2d 244
UNITED STATES of America, Appellee,v.Roy PUCKETT, Appellant.
No. 72-1093.
United States Court of Appeals,
Fourth Circuit.
June 29, 1972.

Norman B. Smith, Michael K. Curtis, and Ross E. Strange, Greensboro, N. C., on brief for appellant.
William L. Osteen, U. S. Atty., and J. Howard Coble, Asst. U. S. Atty., on brief for appellee.
Before BRYAN, Senior Circuit Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Roy Puckett appeals his conviction of possessing a firearm in violation of the Gun Control Act, 18 App.  U.S.C. Sec. 1202 (a).  The Supreme Court has held that a conviction under the Act must be set aside unless the Government has proved that the possession of a firearm was "in commerce or affecting [interstate] commerce."  United States v. Bass, 404 U.S. 336, 92 S. Ct. 515, 30 L. Ed. 2d 488 (1971).  Since the Government has failed to show the requisite nexus with interstate commerce, we dispense with oral argument and reverse the conviction.


2
Reversed.